IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

ROBERT A. FEUER,                               )
                                               )
                       Plaintiff,              )
                                               )
                v.                             )   C.A. No. 2019-0324-JRS
                                               )
MARK ZUCKERBERG; SHERYL K.                     )
SANDBERG; PETER A. THIEL;                      )
REED HASTINGS; SUSAN D.                        )
DESMOND-HELLMAN; MARC L.                       )
ANDREESSEN; JAN KOUM; and                      )
ERSKINE B. BOWLES,                             )
                                               )
                       Defendants, and         )
                                               )
FACEBOOK, INC.,                                )
                                               )
                       Nominal Defendant.      )
                                               )
                                               )
IN RE FACEBOOK, INC.                           )   CONSOLIDATED
DERIVATIVE LITIGATION                          )   C.A. No. 2018-0307-JRS



                          MEMORANDUM OPINION

                         Date Submitted: October 1, 2021
                          Date Decided: October 5, 2021


Daniel K. Astin, Esquire of Ciardi Ciardi & Astin, Wilmington, Delaware;
Richard D. Greenfield, Esquire, Marguerite R. Goodman, Esquire and Ann M.
Caldwell, Esquire of Greenfield & Goodman LLC, Philadelphia, Pennsylvania; and
Albert A. Ciardi III, Esquire and Walter W. Gouldsbury III, Esquire of Ciardi, Ciardi
& Astin, Philadelphia, Pennsylvania, Attorneys for Plaintiff Robert A. Feuer.
Kevin H. Davenport, Esquire, Samuel L. Closic, Esquire, John G. Day, Esquire and
Elizabeth Wang, Esquire of Prickett, Jones & Elliott, P.A., Wilmington, Delaware;
Peter B. Andrews, Esquire; Craig J. Springer, Esquire and David M. Sborz, Esquire
of Andrews & Springer, LLC; Geoffrey M. Johnson, Esquire of Scott+Scott
Attorneys At Law LLP, Cleveland Heights, Ohio; Donald A. Broggi, Esquire,
William C. Fredericks, Esquire, Scott R. Jacobsen, Esquire and Jing-Li Yu, Esquire
of Scott+Scott Attorneys At Law LLP, New York, New York; Daniel B. Rehns,
Esquire, Frank R. Schirripa, Esquire, Kurt M. Hunciker, Esquire, Kathryn Hettler,
Esquire of Hach Rose Schirripa & Cheverie LLP, New York, New York; Brian J.
Robbins, Esquire, Stephen J. Oddo, Esquire and Gregory E. Del Gaizo, Esquire of
Robbins LLP, San Diego, California; Thomas J. McKenna, Esquire and Gregory M.
Egleston, Esquire of Gainey McKenna & Egleston, New York, New York; Joseph J.
Tabacco, Jr. and Daniel E. Barenbaum, Esquire of Berman Tabacco, San Francisco,
California; and Joseph W. Cotchett, Esquire, Mark Molumphy, Esquire and Julia
Peng, Esquire of Cotchett Pitre & McCarthy LLP, Attorneys for Plaintiffs
Construction and General Building Laborers’ Local Union No. 79 General Fund,
City of Birmingham Retirement and Relief System and Lidia Levy.

Thaddeus J. Weaver, Esquire of Dilworth Paxson LLP, Wilmington, Delaware;
Frederic S. Fox, Esquire, Laurence D. King, Esquire, Hae Sung Nam, Esquire,
Donnie Hall, Esquire and Aaron Schwartz, Esquire of Kaplan Fox & Kilsheimer
LLP, New York, New York; Kathleen A. Herkenhoff, Esquire of Kaplan Fox &
Kilsheimer LLP, Oakland, California; Catherine Pratsinakis, Esquire of Dilworth
Paxson LLP, Philadelphia, Pennsylvania; Attorneys for Plaintiffs Karen Sbriglio,
Firemen’s Retirement System of St. Louis and California State Teachers’ Retirement
System.

Nathan A. Cook, Esquire and Mae Oberste, Esquire of Block & Leviton LLP,
Wilmington, Delaware; Kurt M. Heyman, Esquire, Melissa N. Donimirski, Esquire,
Aaron M. Nelson, Esquire of Heyman Enerio Gattuso & Hirzel LLP, Wilmington,
Delaware; Jason M. Leviton, Esquire, Joel Fleming, Esquire and Lauren G.
Milgroom, Esquire of Block & Leviton LLP, Boston, Massachusetts, Attorneys for
Plaintiffs Employees’ Retirement System of Rhode Island and City of Warwick
Retirement System.
David E. Ross, Esquire, R. Garrett Rice, Esquire of Ross Aronstam & Moritz LLP,
Wilmington, Delaware; Orin Snyder, Esquire of Gibson, Dunn & Crutcher LLP,
New York, New York; Brian M. Lutz, Esquire of Gibson, Dunn & Crutcher LLP,
San Francisco, California; Paul J. Collins, Esquire of Gibson, Dunn & Crutcher LLP,
Palo Alto, California; and Joshua S. Lipshutz, Esquire of Gibson, Dunn & Crutcher
LLP, Washington, DC, Attorneys for Defendants Mark Zuckerberg, Sheryl
Sandberg, Marc Andreessen, Erskine B. Bowles, Susan Desmond-Hellmann, Reed
Hastings, Jan Koum, Peter A. Thiel and Nominal Defendant Facebook, Inc.




SLIGHTS, Vice Chancellor
      This opinion addresses an uncommon but not unheard of question of case

management.     Several plaintiffs have brought derivative actions on behalf of

Nominal Defendant, Facebook, Inc. (“Facebook” or the “Company”), against certain

officers and directors of the Company alleging that these fiduciaries are responsible

for harm caused to the Company following its failure to protect the privacy of user

data. All but one of these plaintiffs elected not to make a demand on Facebook’s

board of directors (the “Board”) to pursue the claims, alleging instead that demand

would be futile. Plaintiff, Robert A. Feuer, however, made a written demand on the

Board and now alleges in his complaint that the Board wrongfully refused his

demand.

      Facebook has moved for an order consolidating Feuer’s claims with those of

the other plaintiffs, or alternatively, for an order staying Feuer’s demand-refused

claim while the demand-futility claims are litigated to conclusion. The demand-

futility plaintiffs oppose consolidation but support a stay of the Feuer demand-

refused action. For his part, Feuer opposes both consolidation and a stay of his case.

He is ambivalent on whether the demand-futility actions should be stayed.

      As noted, this case management quandary is hardly work-a-day. And not

surprisingly.   Most plaintiffs who seek to pursue derivative claims have no

confidence in the decision-making of a board of directors comprised of the same

actors who will be named as defendants in the action. In such circumstances, the

                                          1
stockholders most typically will allege that demand on the board would be futile

rather than take on the challenge of pleading that a board who refused a demand did

so in bad faith. With that said, the simultaneous prosecution of demand-futility and

demand-refused complaints is not unheard of in this court. Indeed, just last year,

then-Chancellor Bouchard confronted a nearly identical circumstance in the Boeing

derivative litigation. 1 After carefully considering the matter, he elected not to

consolidate the demand-futility and demand-refused cases and to stay the demand-

refused case in favor of the demand-futility cases.2

          While I decline to endorse a blanket rule favoring demand-futility complaints

over demand-refused complaints, for reasons explained below, I am satisfied the

approach taken in Boeing makes sense here. In a case where the putative derivative

plaintiff has made substantive allegations that a board cannot properly consider a

demand to pursue the claims, that complaint should proceed to pleading stage

dispositive motion practice ahead of a demand-refused complaint arising from the

same alleged wrongdoing.




1
  Isman v. Bradway, C.A. No. 2019-0794-AGB (Del. Ch. Aug. 3, 2020) (ORDER)
(Transaction ID 65689651) (D.I 100).
2
    Id.

                                            2
         The motion to consolidate is denied. And the Feuer action will be stayed

pending the Court’s resolution of the pleading stage challenge to the operative

demand-futility complaint under Chancery Rule 23.1.

                                  I. BACKGROUND

         I have drawn the facts primarily from the pleadings before the Court and, to a

lesser degree, from the briefing on the contested motions to consolidate or to stay

the Feuer action.3

     A. Parties and Relevant Non-Parties

         Plaintiff, Robert A. Feuer, has continuously held Facebook common stock

since May 18, 2012. 4

         Nominal Defendant, Facebook, Inc., is a Delaware corporation with

headquarters in Menlo Park, California.5

         The individuals named as defendants are all Facebook fiduciaries. Each

serve(d) either as members of Facebook’s Board, as Facebook officers, or both. 6

         There are other plaintiffs pursuing claims derivatively on behalf of Facebook

based generally on the same facts and same legal theories advanced by Feuer, but


3
    C.A. No. 2018-0307 (D.I. 197, 210, 215, 222); C.A. No. 2019-0324 (D.I. 77–83, 85–87).
4
    Verified Deriv. Compl. (“Feuer Compl.”) C.A. No. 2019-0324 (D.I. 1) ¶ 1.
5
    Feuer Compl. ¶ 2.
6
    Feuer Compl. ¶¶ 5–22.

                                             3
each of these plaintiffs have alleged that demand on Facebook’s Board is futile.

They consist of two groups—the CalSTRS Plaintiffs 7 and the RI Plaintiffs.8

      B. The Competing Derivative Theories Emerge

         As noted, several stockholder plaintiffs have brought derivative actions on

behalf of Facebook against certain officers and directors for their role in allowing

the personal information of Facebook users to be misused and in causing the

resulting “corporate trauma” suffered by the Company.9 The CalSTRS Plaintiffs

and the RI Plaintiffs decided not to make a demand on Facebook’s Board, alleging

instead that demand is futile.10

         Feuer elected to take a different tack. On June 27, 2018, he directed a written

demand to the Board in which he expressed his view that the Board must pursue the

claims against the involved fiduciaries on behalf of Facebook.11 Almost two months



7
  The CalSTRS Plaintiffs include the following: California State Teachers’ Retirement
System, City of Birmingham Retirement and Relief System, Construction and General
Building Laborers’ Local Union No. 79 General Fund, Firemen’s Retirement System of
St. Louis, Karen Sbriglio and Lidia Levy. See C.A. No. 2018-0307 (D.I. 189).
8
 The RI Plaintiffs include the following: Employees’ Retirement System of Rhode Island
and City of Warwick Retirement System. See C.A. No. 2021-0617 (D.I. 1).
9
  South v. Baker, 62 A.3d 1, 12 (Del.Ch. 2012) (describing the fall-out from a board’s
failure to exercise appropriate oversight as “corporate trauma”).
10
 Second Amend. Verified S’holder Deriv. Compl., C.A. No. 2018-0307 (D.I. 189) ¶ 560;
Verified S’holder Deriv. Compl., C.A. No. 2021-0617 (D.I. 1) ¶ 339.
11
     Feuer Compl. ¶ 27.

                                            4
later, on August 15, 2018, Feuer’s counsel wrote a separate letter to Zuckerberg,

Facebook’s CEO and Chairman of the Board, reminding him of the earlier-delivered

demand and requesting a response.12 The letter stated, in part, “I trust that the Board

has de facto rejected the demands set forth in [the] June 27 letter. If I am incorrect,

please have legal counsel for the Board get back to me promptly.” 13 Facebook never

responded.14 Feuer filed his complaint soon after.

      C. Facebook Seeks Consolidation

           On May 20, 2019, Facebook moved to stay the Feuer proceedings to allow for

the coordination of the various derivative lawsuits following the conclusion of a

pending Section 220 action. 15 The parties then agreed to stay the Feuer action, and

Facebook offered, in return, to produce Section 220 documents to Feuer.16 That stay

will expire upon the Court’s leadership decision in the now-consolidated demand-

futility actions. 17




12
     Feuer Compl. ¶ 28.
13
     Id.
14
     Feuer Compl. ¶ 29.
15
     D.I. 9. Unless otherwise specified, D.I. numbers hereafter refer to C.A. No. 2019-0324.
16
     D.I. 26, 29–33.
17
     D.I. 32.

                                              5
         On August 3, 2021, as oral argument regarding leadership of the demand-

futility actions approached, the parties filed several motions directed to management

of the several separate actions. For their part, the Defendants, including Facebook,

moved to consolidate or, in the alternative, to stay the Feuer action.18 They argued

that Feuer’s action is substantially similar to the to-be-consolidated demand-futility

actions, and all actions should be combined as one to prevent the waste caused by

duplicative litigation. 19 Alternatively, they suggested that the Feuer action be stayed

pending the resolution of the demand-futility actions. 20

         The plaintiffs vying for leadership in the demand-futility actions also brought

motions on August 3, 2021. 21 The CalSTRS Plaintiffs argued the Feuer action

should not be consolidated with the demand-futility actions. They also argued that

Feuer’s demand-made case should be stayed pending resolution of the demand-

futility actions. 22 The RI Plaintiffs moved to intervene and to extend the stay of the

Feuer action.23



18
     D.I. 79.
19
     D.I. 79 ¶¶ 10–13.
20
     D.I ¶ 14.
21
     D.I. 77–78.
22
     D.I. 77 ¶¶ 2–4.
23
     D.I. 78.

                                            6
                                      II. ANALYSIS

       I first address whether the Feuer demand-refused action should be

consolidated with the demand-futility actions. Upon concluding that consolidation

is not appropriate, I next consider whether the Feuer action should be stayed pending

resolution of the other plaintiffs’ demand-futility claims, and if so, under what

principle. For reasons I explain, in this instance, a stay of the demand-refused action

in favor of the demand-futility actions is appropriate.

     A. Derivative Actions under Rule 23.1

       “A cardinal precept of the General Corporation Law of the state of Delaware

is that directors, rather than shareholders, manage the business and affairs of the

corporation.”24 All of the claims at issue here allege harm suffered by Facebook

itself, and recovery for that harm would flow to Facebook. Thus, the claims belong

to Facebook, and the decision of whether to pursue the claims presumptively lies

with the Board. 25        With that said, our law recognizes that, “[i]n certain

circumstances, stockholders may pursue litigation derivatively on behalf of the


24
   Aronson v. Lewis, 473 A.2d 805, 811 (Del. 1984), overruled on other grounds by Brehm
v. Eisner, 746 A.2d 244 (Del. 2000).
25
  White v. Panic, 783 A.2d 543, 550 (Del. 2001) (“In most situations, the board of directors
has sole authority to initiate or to refrain from initiating legal actions asserting rights held
by the corporation.”); Brookfield Asset Mgmt., Inc. v. Rosson, 2021 WL 4260639, at *8
(Del. Sept. 20, 2021) (confirming that, in Delaware, our courts look to who suffered the
harm and who will benefit from any recovery when assessing whether a claim is direct or
derivative).

                                               7
corporation as a matter of equity to redress the conduct of a torpid or unfaithful

management . . . where those in control of the company refuse to assert (or are unfit

to consider) a claim belonging to it.”26

         Delaware law requires that stockholders satisfy the demand requirements set

forth in Court of Chancery Rule 23.1 before “assum[ing] control of a claim

belonging to the corporation.” 27 To meet the Rule 23.1 requirements, a stockholder

must plead with particularity either that (1) she made a demand on the company’s

board of directors to pursue particular claims and was wrongfully refused or (2) that

any such demand would be futile, thereby excusing the need to make a demand

altogether. 28 The two-part framework presupposes that making a demand and

arguing demand futility are both viable choices for stockholders; Delaware courts




26
  In re CBS Corp. S’holder Class Action & Deriv. Litig., 2021 WL 268779, at *27
(Del. Ch. Jan. 27, 2021), as corrected (Feb. 4, 2021) (quoting Cumming v. Edens,
2018 WL 992877, at *11 (Del. Ch. Feb. 20, 2018) (internal quotation marks omitted)).
27
     Horman v. Abney, 2017 WL 242571, at *6 (Del. Ch. Jan. 19, 2017).
28
   Beam ex rel. Martha Stewart Living Omnimedia, Inc. v. Stewart, 845 A.2d 1040, 1044
(Del. 2004); Wood v. Baum, 953 A.2d 136, 140 (Del. 2008); In re The Boeing Co. Deriv.
Litig., 2021 WL 4059934, at *21 (Del. Ch. Sept. 7, 2021). Chancery Rule 23.1(a) reads,
in part, that “[t]he complaint shall . . . allege with particularity the efforts, if any, made by
the plaintiff to obtain the action the plaintiff desires from the directors . . . and the reasons
for the plaintiff’s failure to obtain the action or for not making the effort.”
Ct. Ch. R. 23.1(a).

                                               8
have described these different approaches as two arrows in a stockholder’s quiver

when seeking to hold wrongdoers accountable to the corporation. 29

      B. Consolidation

         There is no real dispute among the parties that all of the derivative complaints

at issue arise from the same underlying alleged wrongdoing—Facebook fiduciaries

allegedly pursued a business strategy that violated the Company’s legal obligations

to protect user data and privacy, and this strategy has caused significant harm to the

Company. The Defendants argue that this alone is sufficient for the Court to

consolidate the demand-futility actions with the demand-refused action. I disagree.

As Feuer points out, “[d]emand-made-and-refused and demand-futile cases are

subject to a different legal analysis.” 30 Our Supreme Court has explained:

         The focus of a complaint alleging wrongful refusal of demand is
         different from the focus of a complaint alleging demand futility. The
         legal issues are different; therefore, the legal standards applied to the
         complaints are necessarily different. A shareholder plaintiff, by
         making demand upon a board before filing suit, tacitly concedes the
         independence of a majority of the board to respond. Therefore, when a
         Board refuses a demand, the only issues to be examined are the good
         faith and reasonableness of its investigation.

         When a shareholder files a derivative suit asserting a claim of demand
         futility, hence demand excused, the basis for such a claim is that the


29
   E.g., Grimes v. Donald, 673 A.2d 1207, 1218 (Del. 1996) (“If a demand is made, the
stockholder has spent one—but only one—‘arrow’ in the ‘quiver.’”), overruled in part on
other grounds by Brehm v. Eisner, 746 A.2d 244 (Del. 2000).
30
     Robert A. Feuer’s Opp’n to the Facebook Defs.’ Mot. to Consol. (D.I. 81) ¶ 6.

                                              9
       board is (1) interested and not independent; and (2) that the transaction
       attacked is not protected by the business judgment rule.31

Because the legal standards for demand-futility and demand-refused cases are so

different, consolidation of the cases, particularly in advance of pleading stage

dispositive motion practice, is unwarranted. “[P]ractical considerations [would]

make it unduly complicated, inefficient, and unnecessary” for the demand-futility

actions and the demand-refused action to be litigated simultaneously. 32

     C. Demand Futility vs. Demand Made

       The demand-futility plaintiffs argue that Feuer’s action should be stayed

because he has not shown how a continuation of the stay will prejudice him. That is

true. It is also true, however, that it is not foregone that the demand-futility claims

should proceed first ahead of Feuer’s demand-refused claims. There is no such

preference etched in our canon.

       Recognizing that the matter is not settled, the CalSTRS Plaintiffs and the RI

Plaintiffs suggest I follow Chancellor Bouchard’s lead as expressed in his recent


31
  Levine v. Smith, 591 A.2d 194, 212 (Del. 1991) (citations and internal quotation marks
omitted).
32
   Brudno v. Wise, 2003 WL 1874750, at *4 (Del. Ch. Apr. 1, 2003) (cleaned up). I need
not, and choose not to, address the demand-futility plaintiffs’ argument that consolidation
would prejudice their efforts to resist the inevitable argument from the defendants that the
consolidated plaintiffs have failed to well-plead demand futility because Feuer’s implicit
acknowledgement of Board independence should be imputed to the demand-futility
plaintiffs. While that may well be another basis not to consolidate under these
circumstances, I do not reach that issue here.

                                            10
Boeing decision. In Boeing, as here, most plaintiffs argued that demand was futile,

but one plaintiff made a demand. Chancellor Bouchard extended the stay of the

demand-refused action pending a resolution of the demand-futility actions. He said:

      In my opinion, Isman’s [the demand-made plaintiff] motion fails to
      provide any good reason why lifting the stay of his action now, before
      the issue of demand futility has been adjudicated, would advance the
      best interests of Boeing and its stockholders under the circumstances
      before the court. Accordingly, Isman’s motion to lift the stay of his
      action is denied. Isman may seek relief from the stay after the issue of
      demand futility has been adjudicated.33

      Like the demand-refused plaintiff in Boeing, Feuer has not demonstrated why

lifting the stay would advance the best interests of Facebook and its stockholders.

Nor has he shown how the stay would prejudice him, his case or, most importantly,

the Company he seeks to represent. On these grounds alone, the Court would be

well-within its discretion to deny the motion to consolidate and stay Feuer’s action.

But Feuer has argued that an order staying his claims would do violence to Chancery

Rule 23.1 by implicitly endorsing a rule that gives de jure preference to a complaint

that alleges demand futility over a complaint that alleges demand refused, even

though Rule 23.1 expresses no such preference. Given the ferocity with which he

has advanced this argument, I address it below.




33
   Isman v. Bradway, C.A. No. 2019-0794-AGB (Del. Ch. Aug. 3, 2020) (ORDER)
(Transaction ID 65689651).

                                         11
     D. When a Preference for a Demand-Futility Complaint Over a Demand-
        Refused Complaint is Appropriate

       The CalSTRS Plaintiffs and RI Plaintiffs suggest that the Boeing approach to

sequencing should be adopted as a general rule. I disagree. Rigid rules in case

management are generally unwise.34 And that orientation is certainly apt here. On

the one hand, if the unspoken “rule” is that demand-futility plaintiffs always go

before demand-refused plaintiffs, there is a risk that stockholders will be less

inclined to exercise their right to make a demand on the board to pursue claims, even

in cases where a demand may be justified. That, of course, would blunt the

optionality of Rule 23.1. And it would dilute the deference our law gives to boards

in their management of the litigation asset. 35

       On the other hand, in most instances, certain practical considerations will

justify a preference for allowing demand-futility claims to proceed ahead of demand-

refused claims. First, as a general matter, demand-futility claims are more likely to

withstand a motion to dismiss at the pleading stage. “Of the two potential routes

presented by Rule 23.1—pleading demand excusal with particularity or making a



34
  Accord Federal Judicial Center, Manual for Complex Litigation (Fourth), at 1 (2004)
(observing that “inflexible” approaches to the management of complex litigation should be
avoided).
35
  See Aronson, 473 A.2d at 811 (noting that the board’s presumptive right to decide
whether to prosecute a claim on behalf of the corporation is a “cardinal precept” of our
law).

                                           12
pre-suit demand—the former is a steep road, but the latter is ‘steeper yet.’”36 By

making a demand, a stockholder “tacitly concede[s] the disinterest and independence

of the board to respond. The board’s decision to refuse the demand, therefore, is

subject to the business judgment rule,”37 unless “the stockholder can allege facts

with particularity creating a reasonable doubt that the board is entitled to the benefit

of the presumption.” 38 With these relative degrees of difficulty in mind, it makes

sense to allow the complaint that has the best chance of being vetted on the merits,

after discovery, to proceed ahead of, and perhaps instead of, the complaint that has

the best chance of never leaving the starting gate.39


36
  City of Tamarac Firefighters’ Pension Tr. Fund v. Corvi, 2019 WL 549938, at *5
(Del. Ch. Feb. 12, 2019) (citing Zucker v. Hassell, 2016 WL 7011351, at *1 (Del. Ch.
Nov. 30, 2016)).
37
   Id. (cleaned up); 1 R. Franklin Balotti et al., Balotti and Finkelstein’s Delaware Law of
Corporations and Business Organizations, § 13.16 (4th ed. 2021) (“If a proper demand is
made and refused, the board’s decision will be protected unless it was ‘wrongful,’
i.e., unless it was not the product of a valid exercise of business judgment . . . A board may
refuse a demand expressly or implicitly by not responding in timely fashion to the
demand.”).
38
     Grimes, 673 A.2d at 1219.
39
  E.g., Kallick v. SandRidge Energy, Inc., 68 A.3d 242, 257 (Del. Ch. 2013) (describing
the business judgment rule as “as close to non-review as our law contemplates”);
eBay Domestic Hldgs., Inc. v. Newmark, 16 A.3d 1, 40 (Del. Ch. 2010) (“When the
business judgment rule applies, the board’s business decisions ‘will not be disturbed if they
can be attributed to any rational business purpose.’” (citing Sinclair Oil Corp. v. Levien,
280 A.2d 717, 720 (Del. 1971)) (emphasis added); 1 Robert S. Saunders et al., Folk on the
Delaware General Corporation Law § 141.02[B][1], 4-114 (7th ed. 2021) (“Delaware’s
default standard of review is the business judgment rule, which has been described as a
principle of ‘non-review’ . . . .”).

                                             13
       Second, and relatedly, if a plaintiff is able to plead with particularity a

reasonable doubt that a majority of the board can properly consider a demand, those

pled facts will likely enhance the pleading of the underlying breach of fiduciary duty.

Not so with the demand-refused complaint. Again, in making a demand, the

stockholder has conceded the board’s independence.40              If that same board is

comprised of members against whom the fiduciary duty breaches are alleged, the

demand may well stand in tension with those underlying claims of breach. Thus,

when a complaint that makes a bona fide attempt to plead demand futility is

presented alongside a complaint that implicitly acknowledges the independence of

the board, it makes sense to allow the demand futility allegations to be tested before

addressing the demand-refused complaint. If the demand futility allegations survive

the challenge, that finding alone will likely inform the court’s determination of

which plaintiff’s team has made the better strategic decisions and is best suited to

represent the interests of the company and its stockholders in the prosecution of the




40
   Spiegel v. Buntrock, 571 A.2d 767, 775 (Del. 1988) (“By making a demand, a
stockholder tacitly acknowledges the absence of facts to support a finding of futility.”);
Rales v. Blasband, 634 A.2d 927, 935 n. 12 (Del. 1993) (“Where a demand has actually
been made, the stockholder making the demand concedes the independence and
disinterestedness of a majority of the board to respond.”); 2 Donald J. Wolfe, Jr. &
Michael A. Pittenger, Corporate and Commercial Practice in the Delaware Court of
Chancery § 11.03[c][5][i], 11-120 (2d. ed. 2020) (“[B]y making a demand, the plaintiff
stockholder has waived any ability to present a claim that the board is not in a position to
consider and act upon the demand free of conflict.”).

                                            14
claims. If, however, the demand futility allegations are found wanting, by necessity,

that will leave the demand-refused complaint as the only pleading left standing.

      There may, of course, be instances where the demand futility allegations are

only half-heartedly pled or are missing altogether. In such cases, the court would be

justified in staying the purported demand-futility case in favor of the demand-

refused case.    This dynamic would also inform the court’s determination of

leadership as it would reveal that the demand-refused plaintiff’s acknowledgement

of board independence was likely justified and that the matter should turn, at the

pleading stage at least, on that stockholder’s ability to plead a basis to rebut the

business judgment rule. In other words, the demand-refused complaint would best

serve the interests of the corporation and its stockholders.

      Here, the Court is satisfied that the demand-futility plaintiffs have made a

bona fide attempt to plead demand futility on several potentially viable grounds. For

reasons just explained, it is in the Company’s best interest for those allegations to be

vetted through pleading stage motion practice before determining whether Feuer’s

demand-refusal claims should proceed.




                                          15
                             III.   CONCLUSION

      Based on the foregoing, Facebook’s motion to consolidate the Feuer case with

the now-consolidated demand-futility actions is DENIED. The Feuer action is

STAYED pending resolution of the motion(s) to dismiss the demand-futility claims.

      IT IS SO ORDERED.




                                       16